Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 15, 2017

The Court of Appeals hereby passes the following order:

A18A0449. ALUNDA MITCHELL v. EXTRA SPACE STORAGE.

      Alunda Mitchell sued Extra Space Storage in magistrate court. Following an
adverse ruling, Mitchell appealed to superior court, which dismissed her appeal.
Mitchell then filed this direct appeal. We lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Mitchell was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Mitchell’s failure to do so deprives us of jurisdiction over this appeal.
Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/15/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.